tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jul uniform issue list ot ' ' ‘ ep ra legend taxpayer a ira account b account c amount d financial_institution l financial_institution m financial advisor n dear in a letter dated date as supplemented by correspondence dated date you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations were submitted under penalty of perjury in support of your request for a waiver taxpayer a age represents that he withdrew all of the assets equal to amount d from ira account b an individual_retirement_account within the meaning of sec_408 of the code which was maintained with financial_institution l taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to his communications with financial advisor n which led him to believe that the only restriction on redepositing amount d in ira account b was a 30-day hold on reopening ira account b on date taxpayer a withdrew all of the assets from his ira account b equal to amount d because he was concerned about the global economy the transaction confirmation for the distribution of ira account b notified the account_holder of a 30-day waiting_period for reinvesting amounts equal to dollar_figure or more in the same ira fund taxpayer a states that at the time he withdrew amount d financial advisor n an agent of financial_institution l told him he could not reopen the ira within days which led taxpayer a to believe that he could re-establish his ira any time after days on date taxpayer a deposited amount d into a non-ira money market account account c with his federal credit_union financial_institution m on date approximately three weeks after the expiration of the day rollover period taxpayer a learned from another agent of financial_institution l that to continue his retirement savings in an ira the law requires a taxpayer to contribute a distribution from an ira back into another ira within days having passed the 60-day period taxpayer a immediately wrote to the internal_revenue_service the service requesting a waiver of the 60-day requirement taxpayer a submitted documentation that amount d has been maintained in account c at all times and has not been used by taxpayer a for any other purpose based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the rollover of the amount d distribution from ira account b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a asserts that the only reason he withdrew amount d was because he was concerned about the global economy taxpayer a represents that he always intended to put amount d back into an ira once the crisis was over taxpayer a states that his communications with financial advisor n led him to believe that the only restriction on re-depositing amount d in ira account b was a 30-day waiting_period that had to transpire before ira account b could be re- established revproc_2003_16 provides that in determining whether the failure to grant a waiver would be against equity or good conscience the service will consider the surrounding facts and circumstances including financial_institution error the time elapsed since the distribution and the use of the amount distributed each of ‘ these factors favors granting taxpayer a’s request for a waiver taxpayer a has not used any portion of his life retirement savings amount d which was immediately deposited into account c where it has been maintained in its entirety since the date of the distribution taxpayer a clearly intended to continue his ira savings and was provided advice by financial advisor n regarding the timing for reopening his ira but which did not include any mention of the 60-day rollover requirement three weeks after the expiration of the 60-day rollover period when taxpayer a learned of the 60-day requirement from another agent of financial_institution l he immediately prepared his request for a waiver the information and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount d was due to his communications with financial advisor n which reasonably led him to believe that the only restriction on redepositing amount d in ira account b was a 30-day hold on reopening ira account b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute not more than amount d into a rollover ira provided all other requirements of sec_408 except the 60-day rollover requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 please note that pursuant to sec_408 of the code this ruling does not authorize the rollover of sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter_ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact sincerely yours cnn a withins carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
